—Appeal by defendant in Action No. 1 and Action No. 2 from separate judgments of the County Court, Westchester County, entered against it in each action after a consolidated trial on stipulated facts. Judgments unanimously affirmed, with costs. Defendant contracted with the County of Westchester to do certain excavating work. The contract eoneededly contained a third-party beneficiary provision benefiting a class to which plaintiffs belong. The actions were instituted on that contract to recover damages for injuries to plaintiffs’ properties caused by blasting during the course of the work. Defendant contends that said provision, under which it accepted responsibility for all damage done as a result of said work and obligated itself to “ restore or repair at [its] * * * own expense * * * such property as was damaged during the prosecution of the work”, set up conditions precedent to direct action which eoneededly were not complied with by plaintiffs. This contention was rejected in Hale v. Ripton (234 N. Y. 631), where a similar contract was considered. Present — Beldock, Acting P. J., Murphy, TJghetta and Hallinan, JJ. [See 2 A D 2d 706.]